Exhibit 10.9

 

CHART INDUSTRIES, INC.

2004 STOCK OPTION AND INCENTIVE PLAN

 

Section 1. Purpose

 

The Chart Industries, Inc. 2004 Stock Option and Incentive Plan, as the same may
be amended (the “Plan”), is designed to foster the long-term growth and
performance of the Company by: (a) enhancing the Company’s ability to attract
and retain highly qualified employees; and (b) motivating employees to serve and
promote the long-term interests of the Company and its stockholders through
stock ownership and performance-based incentives. To achieve this purpose, the
Plan provides authority for the grant of Stock Options.

 

Section 2. Definitions

 

(a) “Acquisition Consideration” shall have the meaning set forth in Section
12(a) hereof.

 

(b) “Affiliate” shall have the meaning ascribed to that term in Rule 12b-2
promulgated under the Exchange Act.

 

(c) “Award” shall mean a grant of Stock Options under this Plan.

 

(d) “Award Agreement” shall mean any agreement between the Company and a
Participant that sets forth terms, conditions, and restrictions applicable to an
Award.

 

(e) “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

 

(f) “Change in Control” shall have the meaning set forth in Section 12(b)
hereof.

 

(g) “Code” shall mean the Internal Revenue Code of 1986, or any law that
supersedes or replaces it, as amended from time to time.

 

(h) “Committee” shall mean the Board of Directors or any committee of the Board
authorized by the Board of Directors to administer this Plan.

 

(i) “Common Stock” shall mean shares of Common Stock, par value $.01 per share,
of the Company, including authorized and unissued shares and treasury shares.

 

(j) “Company” shall mean Chart Industries, Inc., a Delaware corporation.

 

(k) “Director” shall mean a member of the Board of Directors.

 

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, and any law
that supersedes or replaces it, and the rules and regulations thereunder, as
such law, rules and regulations may be amended from time to time.



--------------------------------------------------------------------------------

(m) “Fair Market Value” of Common Stock shall mean, solely for purposes of this
Plan, as of any particular date, the fair market value of the Common Stock as
determined by the Committee, or pursuant to rules established by the Committee.

 

(n) “Investor Rights Agreement” shall mean the Investor Rights Agreement, dated
as of September 15, 2003, among the Company, OCM Principal Opportunities Fund
II, L.P., Audax Chart LLC, and the other Stockholder parties thereto.

 

(o) “Notice of Award” shall mean any notice by the Committee to a Participant
that advises the participant of the grant of an Award or sets forth terms,
conditions, and restrictions applicable to an Award.

 

(p) “Participant” shall mean any person to whom an Award has been granted under
this Plan.

 

(q) “Person” shall mean an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a governmental authority.

 

(r) “Related Person” means each of OCM Principal Opportunities Fund II, L.P.,
Audax Chart LLC, each other person who is a “Stockholder” party to the Investor
Rights Agreement (as the term “Stockholder” is defined in the Investor Rights
Agreement) as of the date of adoption of this Plan, and the Affiliates of each
of the foregoing.

 

(s) “Stock Equivalent Unit” shall mean an Award that is valued by reference to
the value of shares of Common Stock.

 

(t) “Stock Option” shall mean an Award granted pursuant to Section 6 hereof.

 

(u) “Subsidiary” means a corporation, company or other entity (i) more than 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.

 

(v) “Voting Power” shall mean, at any time, the total votes relating to the
then-outstanding securities entitled to vote generally in the election of
Directors.

 

(w) “Voting Stock” shall mean, at any time, the then-outstanding securities
entitled to vote generally in the election of Directors.

 

2



--------------------------------------------------------------------------------

Section 3. Eligibility

 

All employees of the Company and its Affiliates are eligible for the grant of
Awards. The selection of any such persons to receive Awards will be within the
discretion of the Committee. More than one Award may be granted to the same
person.

 

Notwithstanding the foregoing, any individual who renounces in writing any right
that he or she may have to receive Awards under the Plan shall not be eligible
to receive any Awards hereunder.

 

Section 4. Shares of Common Stock Available for Awards; Adjustment

 

(a) Number of Shares of Common Stock. The maximum aggregate number of shares of
Common Stock that may be subject to Awards granted under this Plan during the
term of this Plan is 494,703 shares of Common Stock, subject to any adjustments
made in accordance with the terms of this Section 4.

 

The assumption of obligations in respect of awards granted by an organization
acquired by the Company, or the grant of Awards under this Plan in substitution
for any such awards, will not reduce the number of shares of Common Stock
available for the grant of Awards under this Plan.

 

Shares of Common Stock subject to an Award that is forfeited, terminated, or
canceled without having been exercised will again be available for grant under
this Plan, without reducing the number of shares of Common Stock available for
grant of Awards under this Plan.

 

(b) No Fractional Shares. No fractional shares of Common Stock will be issued,
and the Committee will determine the manner in which the value of fractional
shares of Common Stock will be treated.

 

(c) Adjustment. In the event of any change in the Common Stock by reason of a
merger, consolidation, reorganization, recapitalization, or similar transaction,
or in the event of a stock dividend, stock split, or distribution to
stockholders (other than normal cash dividends), the Committee will have
authority to adjust, in any manner that it deems equitable, the number of shares
specified in Section 4(a) and the number and class of shares of Common Stock
subject to outstanding Awards, the exercise price applicable to outstanding
Awards, and the Fair Market Value of the shares of Common Stock and other value
determinations applicable to outstanding Awards.

 

Section 5. Administration

 

(a) Committee. This Plan will be administered by the Committee. The Committee
will, subject to the terms of this Plan, have the authority to: (i) select the
eligible employees who will receive Awards; (ii) grant Awards; (iii) determine
the number and types of Awards to be granted to eligible employees; (iv)
determine the terms, conditions, vesting periods, and restrictions applicable to
Awards, including timing and price; (v) adopt, alter, and repeal administrative
rules and practices governing this Plan; (vi) interpret the terms and provisions
of this Plan and any Awards granted

 

3



--------------------------------------------------------------------------------

under this Plan, including, where applicable, determining the method of valuing
any Award and certifying as to the satisfaction of such Awards; (vii) prescribe
the forms of any Notices of Award, Award Agreements, or other instruments
relating to Awards; and (viii) otherwise supervise the administration of this
Plan.

 

(b) Delegation. The Committee may delegate any of its authority to any other
Person or Persons that it deems appropriate.

 

(c) Decisions Final. All decisions by the Committee, and by any other Person or
Persons to whom the Committee has delegated authority, to the extent permitted
by law, will be final and binding on all Persons.

 

(d) No Liability. Neither the Committee nor any of its members shall be liable
for any act taken by the Committee pursuant to the Plan. No member of the
Committee shall be liable for the act of any other member.

 

Section 6. Awards

 

(a) Grant of Awards. The Committee will determine the Awards to be granted to
each Participant and will set forth in the related Notice of Award or Award
Agreement the terms, conditions, vesting periods, and restrictions applicable to
each Award. Awards may be granted in replacement of, or in substitution for,
other awards granted by the Company, whether or not granted under this Plan. The
Company may assume obligations in respect of awards granted by any Person
acquired by the Company or may grant Awards in replacement of, or in
substitution for, any such awards.

 

(b) Types of Awards. Awards of Stock Options may be granted under the Plan. A
Participant who is granted an Award of a Stock Option shall have the right to
purchase a specified number of shares of Common Stock, during a specified
period, and at a specified exercise price, all as determined by the Committee.
All Stock Options shall be non-qualified stock options subject to the provisions
of Section 83 of the Code. No Stock Option shall be intended to qualify as an
incentive stock option under Section 422 of the Code.

 

(c) Termination of Awards. Any Award granted under this Plan shall expire, and
the Participant to whom such Award was granted shall have no further rights with
respect thereto, on the tenth anniversary of the date of grant of such Award, or
on such earlier date as may be established by the Committee and provided in the
Notice of Award or Award Agreement with respect to such Award.

 

Section 7. Deferral of Payment

 

With the approval of the Committee, the delivery of the shares of Common Stock,
cash, or any combination thereof subject to an Award may be deferred, either in
the form of installments or a single future delivery. The Committee may also
permit selected Participants to defer the receipt of some or all of their
Awards, as well as other compensation, in accordance with procedures established
by the Committee to assure that the recognition of taxable income is deferred
under the

 

4



--------------------------------------------------------------------------------

Code. Deferred amounts may, to the extent permitted by the Committee, be
credited as cash or Stock Equivalent Units. The Committee may also establish
rules and procedures for the crediting of interest on deferred cash payments and
dividend equivalents on Stock Equivalent Units.

 

Section 8. Payment of Exercise Price

 

The exercise price of an Award may be paid in cash, by the transfer of shares of
Common Stock, by the surrender of all or part of an Award (including the Award
being exercised), or by a combination of these methods, as and to the extent
permitted by the Committee. The Committee may prescribe any other method of
paying the exercise price that it determines to be consistent with applicable
law and the purpose of this Plan.

 

Section 9. Taxes Associated with Awards

 

Prior to the payment of an Award or upon the exercise or release thereof, the
Company may withhold, or require a Participant to remit to the Company, an
amount sufficient to pay any federal, state, and local taxes associated with the
Award. The Committee may, in its discretion and subject to such rules as the
Committee may adopt, permit a Participant to pay any or all taxes associated
with the Award in cash, by the transfer of shares of Common Stock, by the
surrender of all or part of an Award (including the Award being exercised), or
by a combination of these methods.

 

Section 10. Termination of Employment

 

If the employment of a Participant terminates for any reason, all unexercised,
deferred, and unpaid Awards may be exercisable or paid only in accordance with
rules established by the Committee or as specified in the particular Award
Agreement or Notice of Award. Such rules may provide, as the Committee deems
appropriate, for the expiration, continuation, or acceleration of the vesting of
all or part of the Awards.

 

Section 11. Termination of Awards Under Certain Conditions

 

The Committee may cancel any unexpired, unpaid, or deferred Awards at any time
if the Participant is not in compliance with all applicable provisions of this
Plan or with any Notice of Award or Award Agreement, or if the Participant,
without the prior written consent of the Company, engages in any of the
following activities:

 

(a) Renders services for an organization, or engages in a business, that is, in
the judgment of the Committee, in competition with the Company or its
Subsidiaries; or

 

(b) Discloses to anyone outside of the Company or its Affiliates, or uses for
any purpose other than the Company’s business any confidential information or
material relating to the Company, whether acquired by the Participant during or
after employment with the Company, in a fashion or with a result that the
Committee, in its judgment, deems is or may be injurious to the best interests
of the Company.

 

The Committee may, in its discretion and as a condition to the exercise of an
Award, require

 

5



--------------------------------------------------------------------------------

a Participant to acknowledge in writing that he or she is in compliance with all
applicable provisions of this Plan and of any Notice of Award or Award Agreement
and has not engaged in any activities referred to in clauses (a) and (b) above.

 

Section 12. Change in Control

 

(a) General. In the event of a Change in Control of the Company, the Committee
shall have the right, in its sole discretion, to: (i) accelerate the
exercisability of any Stock Options, notwithstanding any limitations set forth
in the Plan; (ii) cancel all outstanding Stock Options in exchange for the kind
and amount of shares of the surviving or new corporation, cash, securities,
evidences of indebtedness, other property or any combination thereof receivable
in respect of one share of Common Stock upon consummation of the transaction in
question (the “Acquisition Consideration”) that the Participant would have
received had the Stock Option been exercised prior to such transaction, less the
applicable exercise price therefor; (iii) cause the Participant to have the
right thereafter and during the term of the Stock Option to receive upon
exercise thereof the Acquisition Consideration receivable upon the consummation
of such transaction by a holder of the number of shares of Common Stock which
might have been obtained upon exercise of all or any portion thereof; or (iv)
take such other action as it deems appropriate to preserve the value of the
Award to the Participant. Alternatively, the Committee shall also have the right
to require any purchaser of the Company’s assets or stock, as the case may be,
to take any of the actions set forth in the preceding sentence as such purchaser
may determine to be appropriate or desirable.

 

(b) Definition. As used in this Plan, the term “Change in Control” shall mean
the occurrence at any time after the date of this Plan of any of the following
events:

 

(i) The Company is merged or consolidated or reorganized into or with another
corporation or other legal person or entity, other than a Related Person, and as
a result of such merger, consolidation or reorganization less than a majority of
the combined voting power of the then-outstanding securities of such
corporation, person or entity immediately after such transaction is held in the
aggregate by the holders of Voting Stock immediately prior to such transaction;

 

(ii) The Company sells or otherwise transfers all or substantially all of its
assets to any other corporation or other legal person or entity, other than a
Related Person, and less than a majority of the combined voting power of the
then-outstanding securities of such corporation, person or entity immediately
after such sale or transfer is held in the aggregate by the holders of Voting
Stock immediately prior to such sale or transfer;

 

(iii) Any person (as the term “person” is used in Section 13(d)(3) of the
Exchange Act) other than a Related Person becomes the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing more
than 50% of the Voting Power, unless such beneficial ownership results solely
from arrangements under which such person does not control the power to vote a
majority of the Voting Power;

 

6



--------------------------------------------------------------------------------

(iv) The Company files a report or proxy statement with the Securities and
Exchange Commission pursuant to the Exchange Act disclosing in response to Form
8-K or Schedule 14A (or any successor schedule, form or report or item therein)
that a change in control of the Company has or may have occurred or will or may
occur in the future pursuant to any then-existing contract or transaction other
than a contract or transaction with a Related Person; or

 

(v) Such other or alternative event or events as the Committee shall, in its
sole and absolute discretion, deem to be a “Change in Control” for purposes of
this Plan or any Notice of Award or Award Agreement entered into pursuant
hereto.

 

Notwithstanding the foregoing provisions of paragraphs (iii) and (iv) of this
Section 12(b), a “Change in Control” shall not be deemed to have occurred (i)
solely because (A) the Company, (B) a Subsidiary, (C) a Related Person, or (D)
any Company-sponsored employee stock ownership plan or other employee benefit
plan of the Company or any Subsidiary, or any entity holding shares of Voting
Stock for or pursuant to the terms of any such plan, becomes the beneficial
owner (as the term “beneficial owner” is defined under Rule 13d-3 or any
successor rule or regulation promulgated under the Exchange Act) of securities
representing more than 50% of the Voting Power or because the Company files a
report or proxy statement disclosing that a change in control of the Company has
or may have occurred or will or may occur in the future by reason of such
beneficial ownership, or (ii) solely because of a change in control of any
Subsidiary.

 

The manner of application and interpretation of the foregoing provisions of this
Section 12(b) shall be determined by the Committee in its sole and absolute
discretion.

 

Section 13. Amendment, Suspension, or Termination of this Plan; Amendment of
Outstanding Awards

 

(a) Amendment, Suspension, or Termination of this Plan. The Board of Directors
may amend, suspend, or terminate this Plan at any time; provided, however, that
no action of the Board of Directors may result, without the approval of the
Company’s stockholders, in making any change to the Plan that requires the
approval of the Company’s stockholders in order to comply with applicable law or
the rules of the principal securities exchange (if any) upon which the Common
Stock may then be traded or quoted.

 

(b) Amendment of Outstanding Awards. The Committee may, in its discretion, amend
the terms of any Award, prospectively or retroactively, but no such amendment
may impair the rights of any Participant without his or her consent. The
Committee may, in whole or in part, waive any restrictions or conditions
applicable to, or accelerate the vesting of, any Award.

 

Section 14. Awards to Foreign Nationals and Employees Outside the United States

 

To the extent that the Committee deems appropriate to comply with foreign law or
practice and to further the purpose of this Plan, the Committee may, without
amending this Plan, (a) establish special rules applicable to Awards granted to
Participants who are foreign nationals, are employed outside the United States,
or both, including rules that differ from those established generally under this
Plan, and (b) grant Awards to such Participants in accordance with those rules.

 

7



--------------------------------------------------------------------------------

Section 15. Nonassignability

 

Unless otherwise determined by the Committee, (a) no Award granted under the
Plan may be transferred or assigned by the Participant to whom it is granted
other than by will, pursuant to the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined in the Code, and (b) an Award
granted under this Plan may be exercised, during the Participant’s lifetime,
only by the Participant or by the Participant’s guardian or legal
representative. The Committee, in its sole discretion, may provide for the
transferability of particular Awards under this Plan on such terms and
conditions as the Committee may determine.

 

Section 16. Terms of Awards and Related Agreements Need not be Identical

 

The form and substance of Awards, Award Agreements and Notices of Awards,
whether granted at the same or different times, need not be identical. The
determinations made by the Committee under the Plan need not be uniform and may
be made selectively among persons who receive or are eligible to receive Awards
under the Plan, whether or not such persons are similarly situated. Without
limiting the generality of the foregoing, the Committee shall be entitled, among
other things, to make non-uniform and selective determinations, and to enter
into non-uniform and selective Award Agreements, in respect of (a) the persons
eligible to receive awards under the Plan, (b) the terms and provisions of
Awards under the Plan, and (c) the exercise by the Committee of its sole
discretion in respect of the Plan or any Award Agreement.

 

Subject only to the terms of the Plan, the Committee shall have the authority to
prescribe the terms of any Awards and the provisions of any Award Agreements,
Notices of Award or other instruments entered into with respect to the same; it
being expressly understood that the Committee shall have the authority to
include in any such Award Agreements, Notices of Award or other instruments
relating to Awards, such representations, warranties, covenants and agreements
on behalf of the Company or the Participant as it deems necessary or
appropriate, including, without limitation, covenants relating to
non-competition, non-solicitation and non-disclosure of confidential information
and covenants providing that part or all of the shares of Common Stock purchased
upon the exercise of any Stock Option shall be or may be subject to restrictions
on transfer in form and substance designated by the Committee.

 

Section 17. Securities Law and Related Matters

 

The Committee may, if it deems appropriate in its sole discretion, condition any
grant of an Award or sale of Common Stock to any Participant upon a receipt of
an appropriate investment representation from the Participant in compliance with
applicable securities laws, rules and regulations, and may require any
Participant to make such representations and furnish such information as it may,
in its sole discretion, deem appropriate in connection with the grant of an
Award or issuance of Common Stock in compliance with applicable law.

 

All certificates representing shares of Common Stock issued under this Plan
shall bear such legends as the Committee may deem appropriate in order to assure
compliance with applicable securities laws, rules and regulations, applicable
restrictions on transfer and any applicable provision of the Company’s
Certificate of Incorporation or By-Laws, as in effect from time to time.

 

8



--------------------------------------------------------------------------------

Section 18. Governing Law

 

The interpretation, validity, and enforcement of this Plan will, to the extent
not otherwise governed by the Code or the securities laws of the United States,
be governed by the laws of the State of Delaware.

 

Section 19. No Rights as Employees/Stockholders

 

Nothing in the Plan or in any Award Agreement or Notice of Award shall confer
upon any Participant any right to continue in the employ of the Company or an
Affiliate of the Company or to be entitled to receive any remuneration or
benefits not set forth in the Plan or such Award Agreement or Notice of Award,
or to interfere with or limit either the right of the Company or an Affiliate of
the Company to terminate the employment of such Participant at any time with or
without cause. Nothing contained in the Plan or in any Award Agreement or Notice
of Award shall be construed as entitling any Participant to any rights of a
stockholder as a result of the grant of an Award until such time as shares of
Common Stock are actually issued to such Participant pursuant to the exercise of
a Stock Option.

 

Section 20. Effective and Termination Dates

 

(a) Effective Date. This Plan was approved by the Board of Directors on February
12, 2004 and becomes effective upon that date.

 

(b) Termination Date. This Plan will continue in effect until midnight on
February 12, 2014; provided, however, that Awards granted on or before that date
may extend beyond that date and restrictions and other terms and conditions
imposed on any Award granted on or before that date may extend beyond such date.

 

9